DETAILED ACTION
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a conductive connector, connected with the conductive via structure, wherein the conductive via structure protrudes from the encapsulant, and the conductive connector extends into the encapsulant and physically contacts an upper sidewall and a top surface of the conductive via structure in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-7 are also allowed as they depend from an allowed base claim.
With respect to claim 8, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a conductive connector, disposed on and connected with the conductive via structure, wherein the dielectric layer surrounds the conductive connector, the conductive connector extends beyond the conductive via structure, and the conductive connector physically contacts the encapsulant and the conductive via structure in combination with the remaining limitations called for in claim 8.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 8. Therefore, claim 8 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 9-13 are also allowed as it depends from an allowed base claim.
With respect to claim 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a conductive connector connected with the seed layer and the conductive via structure, wherein the conductive via structure protrudes from the encapsulant, and the conductive connector extends into the encapsulant and physically contacts the seed layer and an upper sidewall of the conductive via structure in combination with the remaining limitations called for in claim 21.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 21. Therefore, claim 21 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 22-27 are also allowed as it depends from an allowed base claim.
The closest prior art is Yang (2010/0301474). Yang discloses a similar configuration of the package structure but fails to disclose and the conductive connector extends into the encapsulant and physically contacts the conductive via structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        May 18, 2022